Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO (US 2019/0168631 A1, hereinafter CHO) in view of CRONIE (US 2017/0355271 A1, hereinafter CRONIE) and in further view of SHEVDE et al. (US 2019/0013687 A1, hereinafter SHEVDE).

    PNG
    media_image1.png
    479
    843
    media_image1.png
    Greyscale


Regarding claims 1, 8 and 15, CHO discloses a system, comprising:
a target transport configured to receive a first energy from a charging station at a first value during a first amount of time (See Fig.2, Item#300, discloses a vehicle), wherein the target transport and the charging station are physically connected (See Fig.2, Item#330, discloses a wireless connection for charging a vehicle battery during a period of time) ; and the transport can also receive power wirelessly (See Fig.2, Item#320, discloses a vehicle comprising a wireless charge receiving coil for wirelessly receiving power from an external power source 120). However CHO does not disclose a providing transport configured to provide a second energy to the target transport at a second value greater than the first value during a second amount of time less than the first amount of time, wherein the target transport and the providing transport are wirelessly connected.

CHO and CRONIE are analogous art since they both deal with vehicle charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CHO with that of CRONIE by providing a providing transport for providing power to the target transport for the benefit of providing power to the target vehicle without the need to travel to the charging station or when a station has high occupancy (See Par.35). However CHO and CRONIE do not disclose the wireless charging power is performed at a greater value during a second time less than the first time.
SHEVDE discloses a system for charging a device using wired and/or wireless power, one of the power sources has a higher value than the other and can provide power faster than the other power source, the system gives priority to the power source with the higher value (See Fig.7 and Pars.2 and 51, disclose that the wireless power source may have a higher rate than the wired source and the system detects the value of power provided by both sources and selects the source with the higher power).
CHO, CRONIE and SHEVDE are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CHO and CRONIE to that of SHEVDE by a providing a system where the wireless source provides a higher power and a 

Regarding claims 2, 9 and 16, CHO, CRONIE and SHEVDE disclose the system and method of claims 1, 8 and 15 as discussed above, wherein the target transport receives the second energy when the target transport awaits use of the charging station (See CRONIE, Fig.3A, Items#306 and Par.35, discloses The charge vehicle 302 may also include a wireless energy transfer (WET) unit 306 to enable exchange of energy with one or more of the other vehicles 308, 316, 320 in the convoy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CHO, CRONIE and SHEVDE such that the vehicle requests wireless charging via another vehicle while waiting for the station for the benefit of ensuring the expedited charging of the target vehicle.

As per claims 3-4, 10-11 and 17-18, CHO, CRONIE and SHEVDE disclose the system and method of claims 1, 8 and 15 as discussed above, wherein the target transport receives the first energy and the second energy simultaneously (See SHEVDE, Fig.7 and Pars.2 and 51, disclose that the wireless power source may have a higher rate than the wired source and the system detects the value of power provided by both sources and selects the source with the higher power).

As per claims 5, 12 and 19, CHO, CRONIE and SHEVDE disclose the system and method of claims 1, 8 and 15, wherein the target transport receives the second energy from one .
Claims 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO in view of CRONIE and SHEVDE and in further view of QI et al. (US 2020/0145191 A1, hereinafter QI).
As per claims 6-7, 13-14 and 20, CHO, CRONIE and SHEVDE disclose the system and method of claims 1, 8 and 15 as discussed above, however CHO, CRONIE and SHEVDE do not disclose wherein the target transport receives a validation of the received energy from at least one component, wherein the validation comprises a blockchain consensus between a peer group that consists of the target transport and the at least one component.
QI discloses a system wherein the target transport receives a validation of the received energy from at least one component, wherein the validation comprises a blockchain consensus between a peer group that consists of the target transport and the at least one component (See Par.3 discloses “the authentication system for a V2X communication system further includes a private blockchain including a plurality of participant nodes within a predefined optimized physical area of one another, the private blockchain receiving the request to join the V2X communication system from the first participant node, the private blockchain validating the request to join the V2X communication system, and upon successfully validating the request to join the V2X communication system, the private blockchain periodically sends a second data 
CHO, CRONIE, SHEVDE and QI are analogous art since they all deal with communication.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CHO, CRONIE and SHEVDE with that of QI by using blockchain communication between the vehicles for the benefit of providing a seamless communication system which integrates different applications with reduced complexity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/AHMED H OMAR/            Examiner, Art Unit 2859       

/EDWARD TSO/            Primary Examiner, Art Unit 2859